DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 05/31/2022 has been entered.
Claims 1-3 and 8-10 have been amended and no claims were canceled and/or added. Therefore, claims 1-10 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2010/0060440) in view of Matsuoka et al. (US 2009/0022368).
	For claim 1, Suzuki discloses an information processing device comprising:
	circuity configured to function as:
	an external information detection unit that detects an object that is present outside a moving body based on data detected by an external detection unit [E.g. 0005: a warning device for a vehicle includes an obstacle detecting portion, a warning signal outputting portion, a mirror, a visual line direction recognizing portion, a determining portion and a warning level setting portion. The obstacle detecting portion detects an obstacle located at a rear side of the vehicle…, 0040: 11 radar (obstacle detecting portion), 0009, 0013, 0017, 0022, 0023];
	an internal information detection unit that detects a direction of a driver's face inside the moving body based on data detected by an internal detection unit [E.g. 0005: visual line direction recognizing portion recognizes a visual line direction of an operator of the vehicle, 0050: camera 12; 0059-0061];
	a determination unit that determines whether a position of the object detected by the external information detection unit and the direction of the driver's face detected by the internal information detection unit are in a relevant direction [E.g. 0080: When the CPU 20 recognizes the visual line direction .theta.2 of the operator 2 as described above, the CPU 20 determines whether or not the visual line of the operator 2 is directed towards the door mirror 51L/51R on the basis of the recognized visual line direction .theta.2., 0051-0052: In a condition where an objective vehicle 42 approaches a subjective vehicle 41 from a left/right-rear side thereof as illustrated in FIG. 2, the warning device 1 for the vehicle generates a warning signal when determining that an operator 2 of the subjective vehicle 41 does not recognize the approach of the objective vehicle 42… the warning device 1 is arranged to set a level (warning level) of the warning signal to be outputted in response to a recognition level, at which the operator 2 recognizes the objective vehicle 42;  0082-0090, Figs. 9, 11 and 13]; and
	an output control unit that outputs an alert to a driver more strongly when the position of the object is not in the relevant direction as the direction of the driver's face, as compared to a case where the position of the object is in the relevant direction as the direction of the driver's face [E.g. 0006: The warning level setting portion sets the warning level of the warning signal to be outputted by the warning signal outputting portion on the basis of the visual line directed degree of the operator recognized by the determining portion, 0007: The warning level setting portion lowers the warning level of the warning signal to be outputted by the warning signal outputting portion in accordance with an increase of the visual line directed degree of the operator, 0012: The warning level setting portion sets the highest warning level of the warning signal to be outputted by the warning signal outputting portion when the determining portion determines that the visual line of the operator is not directed towards the mirror, 0098-0101, 0110-0116].
	Suzuki fails to expressly disclose that the determination is based on whether a position of the object detected by the external information detection unit and the direction of the driver’s face detected by the internal information detection unit are within 35 degrees of each other and output an alert to the driver when the position of the object is not within 35 degree of the direction of the driver face.
	Although Matsuoka fails to expressly disclose a determination that is based on whether a position of the object detected by the external information detection unit and the direction of the driver’s face detected by the internal information detection unit are within 35 degrees of each other and output an alert to the driver when the position of the object is not within 35 degree of the direction of the driver face, Matsuoka teaches a determination that is based on whether a position of an object detected by an external information detection unit and a direction of driver’s face detected by an internal information detection unit are within 30 degrees of each other and output an alert to the driver when the position of the object is not within 30 degree of the direction of the driver face [E.g. 0272-0279; Figs. 20-21].
	However, using 35 degree angle instead of 30 degree angle fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki in view of Matsuoka to use a 35 degree angle in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentable distinguish over Suzuki in view of Matsuoka.
It would have been obvious to one of ordinary skill in the art of vehicles motoring systems before the effective filling date of the claimed invention to modify Suzuki with the teaching of Matsuoka in order to ensure that the driver is aware and alert to objects within a certain degree range of the vehicle surroundings and thereby increase the overall safety on the road.
	For claim 2, Suzuki in view of Matsuoka discloses wherein the circuity is further configured to function as: a situation awareness unit that maps the position of the object detected by the external information detection unit and the direction of the driver's face detected by the internal information detection unit to same spatial information [E.g. 0103-0105, Figs. 9, 11 and 13], wherein
	the determination unit determines whether the position of the object and the direction of the driver's face are in within 35 degree of each other  by using the spatial information mapped [E.g. 0103-0105, Figs. 9, 11 and 13; see claim 1 analysis].
	For claim 3, Suzuki in view of Matsuoka discloses wherein when the position of the object is present in a predetermined range around the direction of the driver's face, the determination unit determines that the position of the object and the direction of the driver's face are within 35 degree of each other [E.g. 0103-0105, Figs. 9, 11 and 13; see claim 1 analysis].
	For claim 8, is interpreted and rejected as discussed with respect to claim 1.
	For claim 9, is interpreted and rejected as discussed with respect to claim 1. 
	For claim 10, is interpreted and rejected as discussed with respect to claim 1.

4.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Matsuoka and further in view of Takuo (JP-H0761257; machine translation is used).
	For claim 4, Suzuki discloses that the external detection unit is provided on a side surface of the moving body or at rear of the moving body [Figs. 9, 11 and 13: see element 11]
	Suzuki in view of Matsuoka fails to expressly disclose wherein the circuitry is further configured to a display unit that displays image data captured by the external detection unit, wherein the determination unit makes a determination using the direction of the driver's face on the display unit. 
	However, as shown by Takuo, it was well known in the art of vehicles to include a display unit that displays image data captured by external detection unit, wherein determination unit makes a determination using direction of driver's face on the display unit [E.g. 0036-0040 and Figs. 9-11].
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filling date of the claimed invention to modify Suzuki in view of Matsuoka with the teaching of Takuo in order to present the captured information in a way that is easily observable by the driver and thereby increase the overall driver convenience.
	For claim 5, Suzuki in view of Matsuoka and Takuo further teaches wherein the determination unit determines whether the position of the object in the image data displayed on the display unit and the direction of the driver's face are same [E.g. Takuo 0036-0040, 0005-0014 and Figs. 9-12].
	For claim 6, Suzuki in view of Matsuoka and Takuo further teaches the internal information detection unit detects a line of sight of the driver as the direction of the driver's face, and the determination unit determines a distinction between the line of sight through a window and the line of sight to the display unit at a position of the line of sight of the driver [E.g. Takuo 0036-0040, 0005-0014 and Figs. 9-12; see claim 1 analysis].

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Matsuoka further in view of James et al. (US 2011/0169625).
	For claim 7, Suzuki in view of Matsuoka fails to expressly disclose wherein the internal detection unit is a TOF sensor. 
	However, as shown by James, it was well known in the art of driver’s detection to include an internal detection unit that is a TOF sensor [E.g. 0011, 0035 and 0076].
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filling date of the claimed invention to modify Suzuki in view of Matsuoka with the teaching of James because time of flight sensors ensure high degree of accuracy.

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689